Citation Nr: 0021805	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-40 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gingivitis.

2.  Entitlement to service connection for migraine headaches, 
including due to exposure to Agent Orange while on active 
duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty in the military from 
September 1965 to September 1968, and his service included a 
tour of duty in the Republic of Vietnam.

In June 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, determined the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for 
gingivitis.  The RO also denied his claim for service 
connection for migraine headaches, including on the basis of 
exposure to the toxic herbicide Agent Orange while 
in Vietnam.  However, the RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 50 
percent rating effective from the date of his claim.  He 
appealed to the Board of Veterans' Appeals (Board)-
requesting that the Board reopen and grant his claim for 
service connection for gingivitis, and that the Board also 
grant service connection for his migraine headaches.  He did 
not appeal the 50 percent rating or the effective date 
initially assigned for his PTSD.  See 38 C.F.R. § 20.200 
(1999).  But he subsequently filed a claim on 
August 17, 1998, for a higher rating for his PTSD.  And in 
December 1998, during the pendency of his appeal concerning 
the other claims for the gingivitis and migraine headaches, 
the RO increased the rating for his PTSD from 
50 to 70 percent, effective from the date of his claim.  He 
since has indicated in a March 1999 statement that he is 
"satisfied" with the 70 percent rating for his PTSD, and 
that he does not want to appeal this issue.  Consequently, it 
is not before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The only issues currently before the Board concern 
his gingivitis and migraine headaches.



FINDINGS OF FACT

1.  In March 1976, the RO denied the veteran's claim for 
service connection for a dental condition ("gum 
condition")-which he had earlier indicated involved both 
pyorrhea and gingivitis; the RO continued to deny the claim 
in May 1976 after considering additional evidence, and the 
veteran did not appeal.

2.  The evidence that has been associated with the claims 
file since the RO's 1976 decision is either duplicative of 
evidence that was of record at the time of that decision, or 
does not tend to show that the veteran has a dental 
condition, including gingivitis, that is related to his 
service in the military.

3.  There is competent medical and other evidence of record 
suggesting that the veteran has migraine headaches either as 
a residual of his service-connected PTSD or due to exposure 
to the toxic herbicide Agent Orange in Vietnam.


CONCLUSIONS OF LAW

1.  The RO's March and May 1976 decisions denying the 
veteran's claim for service connection for a dental 
condition, including gingivitis, are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  As new and material evidence has not been submitted since 
the RO's 1976 decision, the requirements to reopen the claim 
for service connection for a dental condition, including 
gingivitis, have not been met.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran has submitted a well-grounded claim for 
service connection for migraine headaches-including 
secondary to a service-connected disability or due to 
exposure to Agent Orange in Vietnam.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.

Service connection also may be granted on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
Additionally, the United States Court of Appeals for Veterans 
Claims (Court)-formerly, the U.S. Court of Veterans 
Appeals-has interpreted section 3.310(a) to permit service 
connection on a secondary basis for the degree of aggravation 
of a condition that is proximately due to or the result of a 
service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).


I.  Gingivitis

As to dental conditions, service connection will be granted 
for disease or injury of individual teeth and of the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  And as to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381.  
The significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  It should be noted, however, that 
service connection for periodontal disease, or for teeth that 
are carious but treatable, or for teeth that are missing but 
replaceable, or for dental or alveolar abscesses, may only 
("solely") be granted for the purpose of receiving dental 
treatment from VA (i.e., not compensation).  See 38 C.F.R. 
§ 3.381(a) (1999) (formerly 38 C.F.R. § 4.149).  And 
furthermore, "acute" periodontal disease will not be 
considered service-connected even for treatment purposes, nor 
will teeth that were extracted prior to 180 days into the 
veteran's period of active service because of "chronic" 
periodontal disease.  See 38 C.F.R. § 3.381(e), (f) (1999).

To, in turn, be eligible to receive treatment in a VA 
outpatient dental clinic, the veteran must satisfy the 
criteria of at least one of the various categories of 
eligibility (Classes I, II, II(a), II(b), II(c), IIR, III, 
IV, V, or VI) that are discussed at 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.161.  Class I eligibility, for example, 
pertains to veteran's who have a compensable service-
connected dental condition.  And Class II pertains to those 
who have a noncompensable service-connected dental condition, 
subject to various restrictions including one-time correction 
of the dental problem; it also is necessary that the 
veteran's service discharge certificate not bear a 
certification indicating that he received a dental 
examination and all appropriate dental treatment within 90 
days preceding his discharge from service, and that he timely 
applied to the VA for dental treatment, meaning within 90 
days after service.  Class II(a) pertains to veterans who 
sustained dental trauma while on active duty in the military.  
Classes II(b) and II(c) pertain to veterans who were taken 
captive as a prisoner of war (POW) while in service.  Class 
IIR (Retroactive) pertains to veterans who have previously 
applied for treatment from VA, and received it for a 
noncompensable dental condition, but were denied replacement 
of missing teeth that were lost during service, provided 
application for such retroactive treatment was made within 
one year of April 5, 1983, and the existing VA records 
reflect prior denial of the claim.  Class III pertains to 
situations when a veteran has a dental condition that has 
been professionally determined to be aggravating or having a 
direct and material detrimental effect on disability from an 
associated service-connected condition.  Class IV pertains to 
veteran's whose service-connected disabilities are rated at 
100 percent by schedular evaluation or who are otherwise 
entitled to the 100 percent rate by reason of individual 
unemployability.  Class V pertains to veterans who 
participated in a vocational rehabilitation program under 
38 U.S.C. chapter 31, and Class VI pertains to veterans 
scheduled for admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C.

The veteran alleges that he has submitted evidence sufficient 
to reopen and grant his claim for service connection for 
gingivitis because the evidence shows that he acquired the 
condition while on active duty in the military.

The veteran initially filed a claim for service connection 
for a dental condition (a "gum condition") in February 
1975.  And in his application for VA compensation or pension 
benefits, he indicated that his gum condition involved both 
pyorrhea and gingivitis.  The RO denied his claim in March 
1976, and later in May 1976 after considering additional 
evidence.  The RO notified him of its decision, and of his 
procedural and appellate rights, but he did not appeal.  
Thus, the RO's decision became final and binding on him based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (1976).

The evidence considered by the RO when denying the claim in 
1976 consisted of the veteran's service medical and dental 
records-which indicated that he did not have any dental 
related defects during his August 1965 pre-enlistment 
examination, and that he received dental evaluations and 
treatment on various occasions during service, in January 
1966, June 1966, November 1967, and during his separation 
examination in September 1968, for teeth that were carious 
(i.e., had cavities) and had to be cleaned, filled or 
extracted.  His dentists in service also observed that he was 
missing some teeth.  However, neither pyorrhea nor gingivitis 
were ever diagnosed during service or otherwise indicated to 
be the cause for any of his dental problems in service.  And 
an X-ray that was taken of his mandible (lower jaw bone) 
during service for signs of possible trauma to the left side 
of his face was negative.

Also when denying the claim in 1976, the RO considered the 
report of a VA dental examination that the veteran had 
undergone in May 1969, a few months after his discharge from 
the military, when he received essentially identical 
treatment for these types of problems.  And the examining VA 
dentist indicated the veteran had a normally functioning jaw, 
that there were no signs of soft tissue abnormalities, and 
that his oral hygiene was fair.  Other evidence considered by 
the RO was a September 1969 dental rating decision-wherein 
teeth numbers 1, 3, 13, 16, 18, 19, 20, 21, 30, and 31 were 
service connected based on the findings noted in service, and 
since, for the purpose of receiving treatment in the VA 
outpatient dental clinic on a Class II basis.  And later 
dated records, including a letter from the Chief of the 
Medical Administration Service (MAS) of the VA outpatient 
clinic in Boston, show the veteran received the one-time 
episode of dental treatment that he was entitled to on this 
Class II basis for those service-connected teeth.  However, 
the rating specialists also noted in the September 1969 
decision that there was no evidence of dental trauma in 
service to provide an alternative basis for granting service 
connection or treatment in the VA outpatient dental clinic on 
a Class II(a) basis.

Still other evidence considered by the RO consisted of a 
January 1975 statement from Thomas P. Sharry, D.M.D. (an 
orthodontist), indicating that he had treated the veteran in 
a general practice prior to service, from approximately 1952 
to 1962, for the routine caries (cavities) problem that was 
usual for children of that era.  The RO also considered a 
January 1975 statement from Paul F. Faunce, D.M.D., 
indicating that he, too, had treated the veteran prior to 
service for the usual areas of decay, which was nothing out 
of the ordinary.  And the RO considered a March 1975 
statement as well from Robert M. Segal, D.M.D., indicating 
that he had treated the veteran since service, about one week 
earlier, for a primary complaint of "bleeding gums."  Dr. 
Segal also indicated the veteran had recently noticed some 
soreness in his gums, as well as bleeding on his pillow at 
night.  Dr. Segal proceeded to identify the remaining teeth 
the veteran had and indicated there were periodontal pockets 
ranging from two to about five millimeters in depth, but more 
severely involving the periodontal tissues about his 
maxillary left posterior teeth.  Dr. Segal indicated that an 
extensive course of dental treatment would be necessary 
involving root planing, adjustment of occlusion, preventive 
dental instruction, and periodontal surgery throughout the 
greater part of the mouth-also noting that the deeper 
procedures would be done about the maxillary posterior teeth.  
Dr. Segal also enclosed X-rays that he took of the veteran's 
teeth and oral cavity for further consideration in connection 
with his claim.  And Dr. Segal reported essentially these 
same findings and recommendations of treatment in a March 
1976 letter that he sent to the veteran, which the RO also 
considered in denying the claim.

Lastly, when denying the claim in 1976, the RO considered the 
report of another VA dental examination that the veteran had 
undergone in February 1976, when he had further complaints of 
"bleeding gums" and of pain in them.  And after examining 
the veteran, the VA dentist (a periodontist) confirmed the 
veteran had gingivitis.  The VA dentist thereafter instructed 
the veteran on proper control of his plague, prescribed 
medication and follow-up, and recommended cleaning his teeth 
and extracting teeth numbers 1 and 16.

The RO ended up denying the veteran's claim for pyorrhea 
because, despite this evidence, there was no indication that 
he had acquired the gum condition while on active duty in the 
military or, if preexisting service, indicating that it was 
aggravated by service.  Whereas the RO denied service 
connection for the gingivitis because it was a congenital or 
developmental condition and, therefore, not a disease 
or injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1976).

Since the veteran did not appeal the RO's March or May 1976 
decision, and they became final and binding on him based on 
the evidence then of record, there must be new and material 
evidence since then to reopen the claim and warrant further 
consideration on the merits.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May 1976 RO decision includes 
additional copies of the veteran's service medical and 
personnel records, the March 1975 statement from Dr. Segal, 
and the report of the February 1976 VA dental examination.  
But since the RO considered all of those records when denying 
the claim in 1976, none of that evidence is new.

Also received in January 1996 was another statement from Dr. 
Segal indicating, among other things, that he had continued 
to treat the veteran for "bleeding gums" due to gingivitis 
since the earlier statement in March 1975.  Dr. Segal also 
indicated that he had treated the veteran since that time for 
mobility (looseness) of his teeth, initially for some of the 
lower front teeth, but eventually for some of the upper teeth 
as well, and for bruxism (grinding his teeth) and migraine 
headaches, which another doctor had diagnosed, that 
collectively were causing residual pain in the muscles of the 
jaw and face.  Dr. Segal went on to note that the type of 
gingivitis and mobility from bruxism that the veteran had 
experienced were often associated with "high anxiety," and 
that he had to undergo periodontal (gum) surgery to adjust 
his occlusion, supplemented by the construction of a night 
guard and further periodontal maintenance visits on follow-up 
after the initial consultation.  But inasmuch as Dr. Segal 
was essentially re-summarizing the same clinical findings and 
course of treatment that he had earlier indicated in his 
March 1975 statement (and in his March 1976 statement as 
well), his more recent January 1996 statement is not new.  
And even to the extent that it may be construed as discussing 
certain additional aspects of the veteran's dental conditions 
and treatment (e.g., the bruxism and the pain, 
mobility/looseness of teeth, etc., associated with it), the 
statement still is not material because it does not link the 
gingivitis, bruxism, or any of the symptoms associated with 
these conditions to the veteran's service in the military or 
to his service-connected PTSD.  See Hickson v. West, 
11 Vet. App. 374, 378 (1998).  Dr. Segal did not specify the 
source or cause for the veteran's "high anxiety."  
Consequently, merely because Dr. Segal indicated that the 
veteran's gingivitis and bruxism are often associated with 
"high anxiety" is not sufficient, in and of itself, or 
tantamount to concluding that the "high anxiety" 
is, in turn, a by-product or necessarily associated with the 
service-connected PTSD, as opposed to any number of other 
possible factors.  See Spalding v. Brown, 10 Vet. App. 6, 11 
(1996).

The remaining medical evidence that has been received since 
the RO's May 1976 decision pertains to treatment and 
evaluation of conditions that are totally unrelated to the 
veteran's gingivitis or other dental problems.  Therefore, 
those records also are not material.

The other evidence received since the RO's May 1976 decision 
consist of several written statements from the veteran and 
others speaking on his behalf (specifically, his mother, 
brother and ex-wife).  But all of the statements merely 
reiterate contentions and arguments that were made prior to 
the RO denying the claim in 1976-that the veteran's 
gingivitis is related to his service in the military.  
However, this has always been his belief and, therefore, the 
statements are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  But aside from that, since neither he nor 
the others profess to have any professional medical training 
or expertise, and since this is not otherwise indicated by 
the record on appeal, they do not have the medical competence 
to etiologically link his gingivitis or other dental 
conditions to his service in the military-even were the 
Board to assume, for the sake of argument, that the 
gingivitis is subject to service connection for anything 
other than treatment purposes, which, as alluded to earlier, 
it is not.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.381(a), (e), (f) (1999).  
Where, as here, resolution of the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously denied claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Because none of the evidence associated with the claims file 
since the May 1976 RO decision, when viewed either alone or 
in light of the evidence previously of record, tends to 
suggest that the veteran has gingivitis that was either 
incurred in or aggravated by his service in the military, his 
appeal concerning this claim must be denied because the 
evidence is not both "new and material" for the purpose of 
reopening the claim.  Moreover, because the evidence is not 
both new and material, even under the more lenient 2-pronged 
test discussed in Hodge, as opposed to the erroneous 3-
pronged test of Manio, the veteran is not prejudiced by the 
Board considering his claim under this revised, correct legal 
standard of Hodge without first remanding the claim to the 
RO.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
And because he has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


II.  Migraine Headaches

The veteran alleges that he is entitled to service connection 
for migraine headaches on two distinct premises-the first 
being that he began to experience them as a result of the 
"high anxiety" (i.e., the "trauma of the war" in Vietnam) 
that led to his service-connected PTSD, and the second being 
that the headaches are a residual of exposure to the toxic 
herbicide Agent Orange (actually, minute quantities of 
dioxin) while in Vietnam.

A veteran who, during his period of active duty in the 
military, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to the 
toxic herbicide Agent Orange-unless there is affirmative 
evidence to the contrary.  See McCartt v. West, 12 Vet. 
App. 164, 167-68 (1999).  Section 3.309(e) list the following 
diseases as qualifying for this presumption, even if there is 
no record of these diseases during service:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancers of the lung, 
bronchus, larynx or trachea) and soft-tissue sarcoma.  Id.

Although the veteran's service personnel records confirm that 
he served in Vietnam during the time in question, migraine 
headaches is not one of the diseases listed in section 
3.309(e) that would entitle him to the presumption of 
exposure to Agent Orange while in Vietnam and service 
connection under this regulation.  However, even if, as here, 
the presumptive provisions of 3.309(e) do not apply, service 
connection for a disease claimed to be due to Agent Orange 
exposure may be established by proof of direct causation.  
Cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 
118 S.Ct. 1171 (1998); see also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  And there is probative evidence of 
record indicating that some of the veterans who served in 
Vietnam have since experienced headaches, nausea, a change of 
personality, etc., that may be a residual of such exposure.  
This evidence includes a copy of an article authored by 
Senator Max Cleland of Georgia (who, himself, is a disabled 
Vietnam Era veteran and member of a congressional armed 
services committee), as well as a copy of another 
informational article on this subject, and a copy of a 
newspaper article discussing the types of migraine headaches 
(classic and common) and the various symptoms (including 
"stress") that can cause or are indicative of the 
condition's presence.  Also, a VA psychologist who examined 
the veteran in October 1998 to determine the severity of his 
service-connected PTSD indicated that he experiences migraine 
headaches related to this condition and that his possible 
exposure to Agent Orange in Vietnam also may be contributing 
to the headaches.  It also was earlier noted during a VA 
psychiatric examination in March 1998 that one of the 
symptoms associated with his service-connected PTSD is 
"anxiety," which is further significant because Dr. Segal 
(the dentist) indicated in his January 1996 statement that 
the veteran's migraine headaches, although diagnosed by 
another physician, are nonetheless often associated with 
"high anxiety."  Moreover, the veteran's mother, brother, 
and ex-wife submitted statements on his behalf in February 
1996 attesting that he has experienced persistent migraine 
headaches ever since he was in the military, which is 
otherwise indicated by the records of treatment that he 
received on various occasions during 1993 and 1994 at The 
John R. Grahm Headache Centre at Faulkner Hospital.  But of 
particular significance is an April 1993 letter from one of 
his treating physicians at that facility indicating that the 
headaches have been recurring for 24 years-meaning since 
1969, which is contemporaneous to when the veteran was on 
active duty in the military and, specifically, in Vietnam.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997).

This evidence, especially when considered in the aggregate, 
suggest that the veteran's migraine headaches are either part 
and parcel of his service-connected PTSD (and, specifically, 
the "anxiety" associated with the PTSD) or are a 
residual of exposure to the toxic herbicide Agent Orange 
while in Vietnam.  See, e.g., Epps v. Gober, 126 F.3d 1464, 
1468 (1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995).  
Consequently, the Board finds that his claim is plausible, 
i.e., well grounded, on both of the theories of entitlement 
alleged.  And to this extent, his appeal is granted subject 
to the further development requested in the remand below.


ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for 
gingivitis is denied.

The veteran has submitted a well-grounded claim for service 
connection for migraine headaches, including due to exposure 
to Agent Orange, and his appeal is granted to this extent.


REMAND

While the doctors alluded to above who have examined and 
evaluated the veteran have indicated that his migraine 
headaches are possibly either part and parcel of his service-
connected PTSD (and, specifically, the "anxiety" associated 
with it) or are a residual of exposure to the toxic herbicide 
Agent Orange in Vietnam-they also, as well as several other 
doctors who have examined him, have identified various 
different possible causes for the headaches that are equally 
deserving of consideration.  Of note, the VA psychologist who 
examined the veteran in October 1998 indicated that he had 
been experiencing significant stress and anxiety in his 
family life due to conflicts with his children and over a 
recent divorce from his wife, as well as from various issues 
and work related problems with employees and customers that 
he has had to deal with in his insurance business-which he 
owns.  Also, a neurologist, Aubrey Lieberman, M.D., who 
treated the veteran's migraine headaches several years ago, 
indicated in May 1980 that the veteran had been experiencing 
the headaches for "all of his life," and that they were 
even worse following an accident in January 1979 when he 
injured his low back.  Dr. Lieberman also indicated in 
October 1980 that there was no objective clinical explanation 
for the headaches (noting they were "unexplained").  This 
also is otherwise reflected by the results of numerous tests 
and studies that have been conducted since service in an 
effort to determine the cause for the headaches.  
An electroencephalogram (EEG) that the veteran underwent in 
December 1980 was within normal limits, as was an EEG that he 
underwent more recently in September 1995 after doctors 
suspected that he had experienced a seizure a few days 
earlier.  Furthermore, a computerized tomography (CT) scan of 
his head was within normal limits as well, and there have 
been various other times since service when these and other 
pertinent tests were completely unremarkable for clinical 
indications of why he experiences the migraine headaches.  
And during his August 1965 military pre-enlistment medical 
examination, he indicated that he had a 2-year history of 
post-concussion syndrome, that he experienced headaches and 
dizziness for about 1 year after that trauma, but that he had 
not experienced those symptoms during the 1 year leading up 
that examination.

Still other evidence creating uncertainty as to the actual 
cause of the headaches in this particular instance includes 
the copy of the newspaper article that the veteran submitted 
discussing the types of migraine headaches (classic and 
common) because the article indicates that the headaches can 
be precipitated by a number of different factors-not all of 
which necessarily relate to service in the military.  
For example, the article indicates that the headaches can be 
caused by bright light, too little or too much sleep, 
chocolate, cheese, caffeine, and alcohol; and these factors 
are irrespective of the other possible causes that may be 
attributable to stress, anger or exhilaration.

Since there continues to be a legitimate question of the 
actual cause of the migraine headaches, the veteran should 
undergo another VA medical evaluation to obtain a more 
definitive medical opinion to resolve this ambiguity.  See, 
e.g., EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Russo v. Brown, 9 Vet. App. 46 (1996); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); Gregory v. Brown, 8 Vet. App. 
563 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Also, if he has received any additional treatment for his 
migraine headaches, the records of the treatment should be 
obtained as they, too, might give some indication of the 
etiology of the headaches.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he submit a list (containing 
the complete names, addresses and dates) 
of any additional sources of treatment 
(VA, private, or other) that he has 
received for his migraine headaches that 
have not already been made part of the 
record.  After obtaining any necessary 
release forms, the RO should contact the 
sources identified and obtain copies of 
the records in their possession, in 
accordance with 38 C.F.R. § 3.159.  
All evidence obtained should be 
associated with the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for an appropriate VA medical 
examination to obtain an opinion as to 
whether it is at least as likely as not 
that his migraine headaches are part and 
parcel of his service-connected PTSD 
(and, specifically, the "anxiety" 
associated with the PTSD) or, 
alternatively, are a residual of exposure 
to the toxic herbicide Agent Orange in 
Vietnam.  And since the purpose of the 
examination is to resolve the question of 
whether his migraine headaches are 
related to his military service, to the 
extent possible, the examiner should set 
forth his/her findings and opinions in a 
report demonstrating a discussion of the 
evidence and conclusions in this regard.  
It also is imperative that the examiner 
review the claims folder, including a 
copy of this remand.  The examination 
report should include all examination 
findings and the rationale underlying all 
opinions expressed, citing, if necessary, 
to specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

3.  The RO should thereafter review the 
examination report to determine if it is 
in compliance with the directives of this 
remand.  If not, it should be returned, 
along with the claims folder, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim for service connection 
for the migraine headaches, considering 
both of the theories of entitlement 
alleged:  1) that the migraine headaches 
are part and parcel of the PTSD (and, 
specifically, the "anxiety" associated 
with it) or, alternatively, 2) are a 
residual of exposure to Agent Orange in 
Vietnam.  The RO also should, if 
appropriate, consider the possibility 
that the veteran experienced the migraine 
headaches prior to service, which, even 
if true, may nonetheless warrant service 
connection based on aggravation.  The RO 
must base its decision concerning the 
claim on consideration of all of the 
pertinent evidence on file, including 
that added to the record since the RO 
last considered the claim and as a result 
of the above-requested development.

6.  If the benefits requested continue to 
be denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
argument and evidence in response before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether any benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument if he so desires.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


 



